Case 1:19-cv-20684-RNS Document 52 Entered on FLSD Docket 06/05/2020 Page 1 of 3



                            United States District Court
                                      for the
                            Southern District of Florida
  Mazzard Brandon McMillian,             )
  Plaintiff,                             )
                                         )
  v.                                       Civil Action No. 19-20684-Civ-Scola
                                         )
  Colonel Patrick Riggins and others,    )
  Defendants.                            )

                   Order Denying Motion to Set Aside Default
         Defendant Patrick Riggins has repeatedly ignored this Court’s orders
  and, since November 2019, has, until just recently, wholly failed to defend this
  action against him. He was ordered to file a notice regarding discovery by
  February 22, 2020 (ECF No. 33); he was ordered to file a pretrial statement by
  March 18, 2020 (ECF No. 24, 8.); and he was ordered to show cause why a
  default should not be entered against him by May 20, 2020 (ECF No. 45). He
  has done none of these things and the deadlines to do so have all long since
  passed. Despite these repeated failures to comply with the Court’s orders and
  defend this action, Riggins now asks the Court to set aside the Clerk’s default
  that has been entered against him. (Def.’s Mot., ECF No. 51.) The Court has
  reviewed Riggins’s motion without awaiting a response from the Plaintiff.
         In his motion, Riggins says his failure to “answer or appear at the
  hearing” was “due to not being properly served” and because he “was under the
  impression the attorney Chris Sutter was handling this case as he did with
  other defendants.” (Def.’s Mot. at 1.) He also says he would like an opportunity
  to explain to the Court that the “allegations against [him] are not true” and that
  he “never submitted any documents on [the Plaintiff] pertaining to this
  incident.” (Id.) He also states that he has “video evidence that will show [the
  Plaintiff] was in good health after being assess[ed] by medical staff.” (Id.)
  Riggins’s motion widely misses the mark.
         “It is the general rule that default judgments are ordinarily disfavored
  because cases should be decided upon their merits whenever reasonably
  possible.” Creative Tile Marketing, Inc. v. SICIS Intern., 922 F. Supp. 1534, 1536
  (S.D. Fla. 1996) (J. Moore). And a court may set aside a clerk’s default for good
  cause shown. Fed. R. Civ. P. 55(c); see also Compania Interamericana Export–
  Import, S.A. v. Compania Dominicana de Avacion, 88 F. 3d 948, 951 (11th Cir.
  1996). “Good cause,” in turn, “is a mutable standard, varying from situation to
  situation. It is also a liberal one—but not so elastic as to be devoid of
  substance.” Id. To determine whether good cause exists, the Court considers (1)
Case 1:19-cv-20684-RNS Document 52 Entered on FLSD Docket 06/05/2020 Page 2 of 3



  whether the default was culpable or willful; (2) whether setting it aside would
  prejudice the adversary; and (3) whether the defaulting party presents a
  meritorious defense. Id. Here, Riggins has not demonstrated that any of these
  factors weigh in his favor.
         First, Riggins answered the complaint, pro se, on November 1, 2019.
  (Ans., ECF No. 21.) His claims, then, of improper service and a
  misunderstanding about attorney representation are wholly disingenuous.
  Next, Riggins’s protestations about never having “submitted any documents on
  [the Plaintiff]” and his claim that he has “video evidence that will show [the
  Plaintiff] was in good health after being assess[ed] by medical staff” do not
  amount to showing he has a meritorious defense. (Def.’s Mot. at 1.) Nor does
  his summary assertion, devoid of any support, that the allegations against him
  are not true. Further, Riggins makes no attempt to show that the Plaintiff will
  not be prejudiced if the Court sets aside the default. Most importantly,
  however, Riggins offers nothing to show that his failure to either comply with
  the Court’s orders or to participate in this case since November 2019 was not
  “an intentional or reckless disregard for the judicial proceedings” before this
  Court. Compania Dominicana de Aviacion, 88 F.3d at 951–52. Since the Court
  finds Riggins has willfully defaulted, “by displaying,” at a minimum, “a reckless
  disregard for the judicial proceedings, the court need make no other findings in
  denying relief.” Id. Riggins has been given “ample opportunity to comply with
  court orders,” but has failed to make any effort to do so. Id. at 952.
         The Court directs the Clerk to mail a copy of this order to the pro se
  litigants at the addresses indicated below. Further, the Court notes this case
  was administratively closed on March 16, 2019. (ECF No. 8.) It should have
  been reopened upon the determination that the Plaintiff stated a viable claim
  upon which relief can be granted. Since the Plaintiff has done so, the Court
  directs the Clerk to administratively reopen this case.
         The Court extends the deadline for the Plaintiff to file his motion for
  default judgment, as set forth in the Court’s order on default judgment
  procedure (ECF No. 49), until June 20, 2020. The Plaintiff is reminded that his
  failure to comply with this deadline will result in a dismissal of his case as to
  Defendant Riggins.
        Done and Ordered in chambers, at Miami, Florida, on June 4, 2020.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
  Copies via U.S. mail to:
  Patrick Riggins
Case 1:19-cv-20684-RNS Document 52 Entered on FLSD Docket 06/05/2020 Page 3 of 3



  5454 NW Briscoe Drive
  Port St. Lucie, FL 34986

  Mazzard Brandon McMillian
  #57933
  Dade Correctional Institution
  Inmate Mail/Parcels
  19000 SW 377th Street
  Florida City, FL 33034
